[HSBC LETTERHEAD]


Ref: Corporate, Investment Banking and Markets - Industrials Sector L18





                    CONFIDENTIAL

The Talbots Inc
175 Beal Street
Hingham, MA 02043-9982
USA

2 October 2004


Attention: Mr. Edward L. Larsen
Chief Financial Officer and Treasurer





Dear Mr. Larsen

BANKING FACILITY
ACCOUNT XXXXXXXXXX

We are pleased to advise that we have reviewed your banking facility and offer a
renewal within the following limit which will be made available on the specific
terms and conditions outlined below. This facility is also subject to review at
any time and, in any event by 15 September 2005 and subject to our overriding
right of suspension, withdrawal and repayment on demand, including the right to
call for cash cover on demand for prospective and contingent liabilities.

Uncommited Import Letter of Credit Facility


LC Issuing Bank: The Hongkong and Shanghai Banking Corporation Limited  
Borrower/ LC Applicant: The Talbots Inc   Facility Amount: USD100,000,000.-  
Purpose: For the issuance of Letters of Credit (LC) at sight or with usance
periods up to 6 months, with validity period up to 1 year to finance the import
of general merchandise.   Pricing: For account of LC Applicant:   - LC Issuance
: Nil
- Amendment : Nil  


--------------------------------------------------------------------------------

  For account of LC Beneficiary:   - Payment of documents under usance LC: 0.5%
per annum


Documentation: 1. Facsimile Indemnity Letter   2. Continuing Commercial Letter
of Credit and Security Agreement dated 15 May 1996 together with amendment
letter dated 19 July 1999   3. Letter of Credit Discrepancy Waiver dated 11
December 1996   4. Certified copy of Corporate Banking Resolution from The
Talbots Inc. dated 31 May 1996   5. By-Laws of The Talbots Inc       Reporting
Requirement:   10Q and 10K within 90 days of period end


We may, at our sole and absolute discretion, refuse to allow drawings under the
facility if the transaction in question does not meet our operational
requirements in respect of this facility.

Disclosure of Information

Unless expressed in writing from you to the contrary, we may provide any
information relating to any of your accounts with us and any facilities we may
provide you from time to time or their conduct or any other information
concerning your relationship with us to any other company or office which at the
relevant time belongs to or is part of the HSBC Group.

Section 83 of the Banking Ordinance

Please note that Section 83 of the Banking Ordinance has imposed on us as a bank
certain limitations on advances to persons related to our directors or
employees. In acknowledging this Facility Letter you should advise us whether
you are in any way related to any of our directors or employees within the
meaning of Section 83 and in the absence of such advice we will assume that you
are not so related. We would also ask, should you become so related subsequent
to acknowledging this Facility Letter, that you immediately advise us in
writing.

Acceptance

These facilities will remain open for acceptance until the close of business on
25 October 2004 and if not accepted by that date will be deemed to have lapsed.

Please arrange for the authorised signatories of your company, in accordance
with the terms of the mandate given to the bank, to sign and return to us the
duplicate copy of this letter to signify your confirmation as to the correctness
and validity of all the documentation listed above and your continued
understanding and acceptance of the terms and conditions under which this
facility is granted.

We are pleased to be of continued assistance.


Yours faithfully





  /s/ Louise Lau
——————————————
Louise Lau
Regional Relationship Manager Accepted by:





  /s/ Edward L. Larsen
——————————————
The Talbots Inc



Encl.

- 2 -